Citation Nr: 9904035	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-26 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1960.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
PTSD.  The veteran was informed of the denial, as well as of 
his procedural and appellate rights, by letter from the RO, 
dated September 23, 1996.  The veteran filed a timely notice 
of disagreement, and was issued a statement of the case on 
January 22, 1997.  The RO received his substantive appeal on 
September 29, 1997.

The controlling laws and regulations provide that an appeal 
consists of a timely notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
substantive appeal.  A substantive appeal shall be filed 
within 60 days from the date of mailing of the statement of 
the case, or within the remainder of the one year period from 
the date of mailing of the notification of the initial review 
and determination being appealed (September 23, 1997), 
whichever period ends later.  The date of mailing of the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 
20.302(a)(b) (1998).

Although the appellant's substantive appeal was received by 
the RO 1 year and 
6 days after the date of mailing of the letter of 
notification of the determination, the Board notes that 
according to 38 C.F.R. § 20.305 (1998), a document postmarked 
prior to expiration of the time period will be accepted as a 
timely filing; however, if a postmark is not of record, the 
postmark date will be presumed to be five days before receipt 
of the document, excluding Saturdays, Sundays, and legal 
holidays. Since an envelope postmark is not on file, the 
appellant's VA Form 9 may be presumed to have been mailed and 
constructively received by the RO five days before September 
29, 1997 (i.e., September 22, 1997 excluding the previous 
Saturday and Sunday).  In view of the foregoing, the Board 
finds that a timely substantive appeal has been filed by the 
appellant; therefore, his claim remains in appellate status.


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer of Discharge, shows that the veteran 
served on active duty from January 1956 to January 1960.  His 
primary military occupational specialty was that of a 'Apr 
Air Opns Spec.'  He had no period of foreign service.

A review of the record included the veteran's service medical 
records (SMRs), which show that he reported depression and 
worry about family trouble and money from 1953 to 1955 on 
Report of Medical History for enlistment examination purposes 
in November 1955.  The accompanying Report of Medical 
Examination shows that he had a normal psychiatric 
evaluation.  In August 1957, the veteran was seen at 
Emergency Sick Call stating that he had drank Acetone and 
Phenobarbital.  On examination, the veteran stated that he 
was drinking whiskey, not Acetone and Phenobarbital, and that 
he just wanted to be left alone.  In April 1958, the veteran 
was seen prior to his transfer to Spain with gradually 
occurring incompatibility feelings for barracks and service 
life, which were being vocalized.  He had two years of 
college education prior to entering service, and was 
previously utilized as an instructor in Texas.  The examiner 
noted that the veteran did not express hostility or animosity 
towards his superiors, and carried out proper commands 
without hesitation.  The veteran stated that he that he was a 
"number, not an individual."  He further noted that the 
"regimentation goes against my grain."  The examiner also 
noted that the veteran shows no paranoid tendencies and was 
well oriented.  There was no intent on his part to commit an 
act of violence, in order to receive a bad conduct discharge.  
The examiner noted that he or she could find no medical 
grounds for assistance/control (a/c) after talking with the 
veteran.  A problem existed, but it was not deemed to be 
severe or disabling.  A January 1959 clinical record shows 
that the veteran had been prescribed Dexedrine as part of a 
diet program.  The veteran's January 1960 separation 
examination shows that he had a normal psychiatric 
evaluation.

A private hospital summary shows that the veteran was 
hospitalized for acute pseudoneurotic, schizophrenic reaction 
in May 1966.

Private physicians' statements developed in April and May of 
1970 indicate treatment for an inadequate personality and 
paranoid schizophrenia, which one examiner felt had its onset 
during the veteran's period of active duty service.

A May 1970 statement of the veteran's mother indicated that 
the veteran had entered the military for financial reasons.  
She noted that from his correspondence, visits, as well as 
frequent phone calls during service, she could tell that he 
was becoming alternately depressed and highly agitated.  She 
felt that during his tour of duty, one could see that he had 
suffered a disruptive change of personality.

A September 1971 statement by B. B. Caplan, M.D., indicated 
that he had examined the veteran in March 1961.  Dr. Caplan 
further noted that the veteran was in need of immediate 
psychiatric treatment as he was experiencing paranoid 
delusions of a persecutory nature.  These feelings began in 
approximately July of 1960, and became stronger in December 
of 1960, when the veteran had the feeling that his co-workers 
were plotting to get rid of him and called him foul names.  
The veteran also had auditory hallucinations; he said that he 
heard distinct voices calling him such names as "fat slob," 
"stupid clown," "idiot," "fool" and the like.  He began 
to experience deep feelings of depression and anxiety, as 
well as a desire for flight.

An April 1971 statement from one of the veteran's former 
employers indicated that the veteran had been employed from 
July 1960 to March 1961 and resigned of his own volition.  It 
was further noted that the company did not have any further 
information because the veteran's employment records had been 
destroyed.

Statements from his brother and stepmother in mid-1971 
indicated that as far back as December of 1960, the veteran 
had been complaining that his co-workers were plotting 
against him and calling him names.

The veteran also submitted written correspondence dated in 
January 1972, by Richard N. Smith, M.D., a private physician.  
In pertinent part, Dr. Smith indicated that the use of 
Dextroamphetamine by the veteran in service contributed his 
current psychiatric condition. 

The veteran was afforded a VA field examination in December 
1972, which included interviews of his private physicians, 
stepmother, brother and pastor.  The examination report shows 
that the veteran has a history of a mental disorder since his 
senior year in high school to the present time.

Private treatment records received in 1973, to include 
hospital summaries, reflect psychiatric treatment received by 
the veteran between 1963 and 1966.  The records show that the 
veteran was voluntarily admitted for treatment of paranoid 
schizophrenic reaction in November 1963 following a suicide 
attempt due to rejection by his spouse.  He was thereafter 
discharged and treated on an outpatient basis.  The veteran 
was re-admitted in October 1966 for depressive reaction 
following another suicide attempt.

In June 1996, the veteran submitted copies of pages from the 
Merck Manual (15th edition, 1987) pertaining to the General 
Central Nervous System and Anorexiants.

The veteran also submitted a statement detailing his alleged 
stressors during his period of active duty service in June 
1996.

VA clinical records developed in 1995 and 1996, to include a 
hospital summary, show treatment of the veteran for various 
disabilities, to include chronic fatigue syndrome and 
depression.

Analysis

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, one which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although a claim need 
not be conclusive to be well-grounded, it must be accompanied 
by supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261, 262 (1992).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  Where a veteran has served for 90 days or more 
during a period of war or following peacetime service on or 
after January 1, 1947, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

The United States Court of Veterans Appeals (Court) has 
stated that in order for a claim to be well grounded, there 
must be competent evidence of current disability, objective 
evidence of the incurrence or aggravation of a disease or 
injury during service, and a nexus between the in-service 
injury or disease and the current disability.  That means 
that for a well-grounded claim for service connection, there 
must be a current disability, disease or injury during 
service, and a link between the two.  Furthermore, the 
evidence needed to establish service connection for any 
particular disability must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause or symptoms during 
service, a competent opinion of a medical professional is 
required.  Caluza v. Brown, 7 Vet. App. 498 (1995).

After a careful review of the evidence of record, it is the 
finding of the Board that the veteran does not suffer from 
PTSD.  Initially, it is noted that eligibility for PTSD 
service connection requires the presence of 3 elements: (1) A 
current, clear diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and sufficiency of the 
claimed in-service stressor for purposes of a clinical 
diagnosis); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the specific claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Assuming, without deciding 
that the veteran experienced in-service stressors as 
contemplated in 38 C.F.R. § 3.304(f) (1998), the Board finds 
that the evidence of record does not show a clear diagnosis 
of PTSD by an appropriate mental health professional.  In 
Cohen, the Court stated that mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis.  See, supra at 140.  
In the instant case, the veteran has been previously examined 
on occasion by mental health professionals.  However, the 
evidence of record does not reflect a current diagnosis of 
PTSD.

In the absence of a clear diagnosis of PTSD, it is the 
finding of the Board that the veteran has not presented a 
well grounded claim of entitlement to service connection for 
PTSD.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obliged under 38 U.S.C.A. § 
5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  This obligation depends on the 
particular facts and the extent to which the Secretary of the 
Department of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the December 1996 Statement of the Case in which 
the appellant was informed that, "[t]here is no confirmed 
diagnosis of posttraumatic stress disorder which would permit 
a finding of service connection."  Furthermore, by this 
decision, the Board informs the veteran that competent 
medical evidence, demonstrating that he currently manifests 
PTSD that is related to verifiable in-service combat 
stressor(s), is needed to establish a well grounded claim for 
service connection.


ORDER

The claim of entitlement to service connection for PTSD is 
denied as not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

